Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-14-00508-CV

                                        Rudy MENDEZ,
                                           Appellant

                                         v.
                            City of San Antonio Building
               CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08659
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. The district
clerk’s pending Notification of Late Record is, therefore, moot. Costs of appeal are assessed
against appellant.

       SIGNED September 10, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice